       Case 2:18-cv-02139-PSG-FFM Document 28 Filed 06/10/19 Page 1 of 1 Page ID #:88
2 AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        ✔ ACTION
        G                  G APPEAL                                   8QLWHG 6WDWHV 'LVWULFW &RXUW&HQWUDO
DOCKET NO.                      DATE FILED                             : VW 6WUHHW
2:18-cv-02139-PSG                                                     /RV $QJHOHV &DOLIRUQLD 
PLAINTIFF                                                                         DEFENDANT
&$-$ :21*&+81*                                                                   ,$% 0)* //& HW DO




       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 3HQGLQJ                        &:&                                                                        &DMD :RQJ&KXQJ

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G
            x Order        G Judgment                                     G Yes        G
                                                                                       x No                                   6/10/19

CLERK                                                        (BY)
                                                               Y) DEPUTY CLERK
                                                                             K                                              DATE

         KIRY K. GRAY                                                                                                          6/11/19
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                     mail copy to Register of Copyrights        mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
